Citation Nr: 1629511	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In September 2015, following the August 2015 supplemental statement of the case (SSOC), the Veteran submitted a statement on VA Form 9 and employment records.  To the extent that these submissions are relevant to the claim on appeal, this decision remands that claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to consider the evidence submitted since the August 2015 SSOC.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  There are additional VA treatment records in Virtual VA, and the RO reviewed these records in the August 2015 SSOC.  All other documents in Virtual VA are duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination was in March 2014.  Since that examination, the Veteran filed a September 2015 statement describing symptoms of unprovoked violence, spatial disorientation, and intermittently illogical or obscure speech.  At the time of the March 2014 VA examination, the Veteran did exhibit difficulty in adapting to stressful circumstances and in establishing and maintaining effective work and social relationships, but did not exhibit such severe symptoms as he reported in the September 2015 lay statement.  Therefore, it would appear that his PTSD has increased in severity since the March 2014 VA examination.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of the Veteran's service-connected PTSD 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records, including from the Phoenix VAMC. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include symptom validity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements, VA treatment records, and the March 2011 and March 2014 VA examination reports. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptomatology.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.   

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

